             Case 1:15-cv-02739-LAP Document 216 Filed 11/20/20 Page 1 of 1



              TELEPHONE: 1-212-558-4000
                                                                        125 Broad Street
               FACSIMILE: 1-212-558-3588
                 WWW.SULLCROM.COM                                 New York, New York 10004-2498
                                                                                     ______________________


                                                                      LOS ANGELES • PALO ALTO • WASHINGTON, D.C.

                                                                       BRUSSELS • FRANKFURT • LONDON • PARIS

                                                                             BEIJING • HONG KONG • TOKYO

                                                                                 MELBOURNE • SYDNEY




                                                                November 20, 2020

Via ECF

The Honorable Loretta A. Preska,
    United States District Court for the Southern District of New York,
        500 Pearl Street,
            New York, NY 10007.

               Re:       Petersen Energía Inversora S.A.U., et al. v. Argentine Republic and
                         YPF S.A., No. 15 Civ. 2739 (LAP) (“Petersen”); Eton Park Cap. Mgmt. et al. v.
                         Argentine Republic and YPF S.A., No. 16 Civ. 8569 (LAP) (“Eton Park”)

Dear Judge Preska:

                 Pursuant to Local Rule 5.2, Rule 2(H) of the Individual Practices of this Court, and
Paragraph 13 of the stipulation and order governing the production and exchange of confidential materials
in these actions (the “Protective Order,” Petersen ECF No. 177; Eton Park ECF No. 124), Defendant the
Argentine Republic (the “Republic”), together with Defendant YPF S.A. (“YPF”), which joins in this
letter, respectfully move for an order granting leave to file under seal Defendants’ enclosed November 20,
2020 reply letter in support of a pre-motion conference and Exhibit 1 thereto. Exhibit 1 contains excerpts
from the transcript of the November 4 and 5 deposition of Petersen’s Rule 30(b)(6) witness, Armando
Betancor, that Plaintiffs have provisionally designated as confidential under the Protective Order. The
Republic and YPF seek leave to file Exhibit 1 under seal and to redact portions of their publicly accessible
pre-motion letter that quote from the deposition transcript of Mr. Bentacor and the transcript of the October
29 deposition of Burford Capital CEO Christopher Bogart, which this Court has previously ordered to be
filed under seal (Petersen, ECF Nos. 205, 211; Eton Park ECF Nos. 144, 150).

                                                              Respectfully,

                                                              /s/ Robert J. Giuffra, Jr.

                                                              Robert J. Giuffra, Jr.




cc:    Counsel of Record
